


ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (“Agreement”) is made as of January 8,
2019 (the “Effective Date”), by and between True Drinks Holdings, Inc. and True
Drinks, Inc. (together, the “Assignors”) and Red Beard Holdings, LLC (the
“Assignee”).

 

WHEREAS, the Assignors and Vincent C. Smith (“Smith”) issued a Secured
Promissory Note in the principal amount of $4,644,906 (the “Note”), to Niagara
Bottling, LLC (the “Holder”) on April 5, 2018, which Note is attached hereto as
Exhibit A;




WHEREAS, the Note provides that Assignors may assign its obligations under the
Note, provided that the Holder provides express written consent to such
assignment; and

 

WHEREAS, the Assignors desire to transfer to the Assignee, and the Assignee
desires to assume, all outstanding rights and obligations of Assignors due under
the terms of the Note, including, without limitation, the outstanding principal
balance and accrued interest currently due and payable under the Note (the
“Assignment”), and the Holder has been notified of the intended Assignment and,
by execution of this Agreement, desires to consent to the Assignment;




WHEREAS, Assignee attests that the Red Beard Holdings, LLC Balance Sheet
attached hereto as Exhibit B is true and accurate, and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, intending to be legally bound, the parties
hereby agree as follows:

 

1.

Assignment. The Assignors hereby irrevocably and unconditionally assign,
transfer, and deliver to the Assignee the Note and all rights and obligations of
Assignors thereunder.  The parties agree and acknowledge that nothing contained
in this Agreement shall relieve or terminate the obligations of Smith under the
terms of the Note, including, without limitation, as an obligor under the terms
of the Note for the payment of all amounts due under the terms thereof,
including principal and accrued interest due thereon.

 

2.

Assumption. The Assignee hereby accepts such transfer and Assignment of the
Note, including all rights and obligations pertaining thereto.  




3.

Consent. The Holder hereby consents to the Assignment of the Assignor’s
obligations under the Note to Assignee, and to Assignee’s assumption of the
rights and obligations under the Note.   The parties agree and acknowledge that
as a result of this Agreement, Assignors shall be relieved of all obligations
due under the terms of the Note, including, without limitation, as an obligor
under the terms of the Note for the payment of all amounts due under the terms
thereof, including principal and accrued interest due thereon.




4.

Governing Law. THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO
THE PRINCIPLES OF CONFLICT OF LAWS THEREOF OR ANY OTHER PRINCIPLE THAT COULD
RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.

 

5.

Amendment. This Agreement may be amended only by written instrument duly signed
by each of the parties to this Agreement.

 

6.

Further Assurances. Each party to this Agreement hereby agrees, without further
consideration, to execute and deliver, or cause to be executed and delivered,
such additional documents, instruments, conveyances and assurances and take such
further action as may be reasonably necessary or conducive to the full
performance of the terms and provisions of this Agreement.

 

7.

Counterparts. This Agreement may be executed in one or more counterparts and by
facsimile signature, all of which taken together shall constitute one and the
same instrument.







IN WITNESS WHEREOF, the Holder, Assignors, and the Assignee have duly executed
this Agreement as of the date first set forth above.

 




ASSIGNORS:

 

 TRUE DRINKS HOLDINGS, INC.

 

 

 

 




 

 By:

 /s/ Robert Van Boerum

 




Name:  Robert Van Boerum

Title: Chief Executive Officer

 







 

 TRUE DRINKS, INC.

 

 

 

 




 

 By:

 /s/ Robert Van Boerum

 




Name:  Robert Van Boerum

Title: Chief Executive Officer

 




ASSIGNEE:

 

 RED BEARD HOLDINGS, LLC

 

 

 

 




 

 By:

 /s/ Vincent C. Smith

 




Name:  Vincent C. Smith

 

 

Title:  Manager

 

 




 




HOLDER:

 

 NIAGARA BOTTLING, LLC

 

 

 

 




 

 By:

 /s/ Cassandra Hooks

 




Name:  Cassandra Hooks

 

 

Title:  Director of Legal

 

 

















--------------------------------------------------------------------------------




Exhibit A




Secured Promissory Note














--------------------------------------------------------------------------------




Exhibit B




Red Beard Balance Sheet









